Citation Nr: 1129251	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating (evaluation) in excess of 10 percent for chronic lumbar strain.

2.  Entitlement to an initial rating (evaluation) in excess of 0 percent for migraine headaches.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from January 1996 to January 2000, and from April 2003 to April 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file was transferred to the jurisdiction of the RO in Roanoke, Virginia, upon the Veteran's relocation.  

In relevant part, the October 2007 rating decision granted service connection for chronic strain lumbar spine, migraine headaches, chronic strain right knee, chronic strain left knee, and for mild obstructive respiratory disease, which were all evaluated as 0 percent disabling.  The Veteran disagreed in January 2008 as to the assigned evaluations for these five issues; however, after the statement of the case, he perfected his appeals in January 2009 only with regard to the issues of initial disability ratings for the left knee, right knee, chronic lumbar strain, and the migraine headache disabilities.  

After the claims file was transferred to the Roanoke RO, that RO issued a February 2010 rating decision that increased the initial rating for the left and for the right knee to 10 percent for each of these two disabilities, made effective in April 2007, following the Veteran's discharge from service.  As the Veteran, in his 2009 substantive appeal statement, had requested only a 10 percent rating for each knee disability, and 10 percent was granted, the RO considered the February 2010 increased ratings to be full grants of the increased rating benefit sought; therefore, the issues of higher initial disability ratings for the left and right knee disabilities are no longer before the Board.  

The February 2010 rating decision also increased the disability evaluation for the chronic lumbar strain disability to 10 percent, effective April 2007, following the Veteran's discharge from service.  Because the increase in the evaluation of the Veteran's chronic lumbar strain disability does not represent the maximum rating available for the condition, the Veteran's claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2011 the Veteran and spouse testified before the undersigned in a travel Board hearing held in Roanoke, Virginia.  A transcript has been incorporated into the record.  At the Board hearing, the Veteran submitted copies of private treatment records, with a signed waiver of RO review.  After this hearing, date-stamped as received at the Board in May 2011, was a private treatment report, dated in March 2011, that was not accompanied by a waiver of RO review.  As the Board finds this private treatment report, dated March 30, 2011, was already submitted to the Board for review with the evidence given at hearing, the Board will not remand for RO review.   

The issue of entitlement to an initial disability rating in excess of 10 percent for chronic lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the initial rating period prior to March 1, 2010, the Veteran experienced headaches that were occasional and, though usually severe, were only occasionally accompanied by nausea.  
 
2.  For the initial rating period from March 1, 2010, the Veteran has experienced headaches weekly to two to three times per week, with manifestations of nausea and vomiting, that approximate prostrating attacks.

3.  At no time during the initial rating appeal period has the Veteran experienced completely prostrating headaches, with prolonged attacks, that were productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 0 percent for migraine headaches for the period prior to March 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no greater than 30 percent, for migraine headaches have been met for the initial rating period from March 1, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Concerning the appeal for a higher initial rating for migraine headaches, because it arose from the Veteran's disagreement with the initial rating following the grant of service connection for migraine headaches, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and the Veteran has submitted private treatment records.  

The Veteran has been afforded an adequate examination for the migraine headaches disability.  VA provided the Veteran with a general VA examination in July 2007, and then a VA neurology examination in March 2010.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports; therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability rating assigned to the service-connected migraine headache disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 
12 Vet. App. at 126.

Initial Rating for Migraine Headaches

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The Veteran contends that he has migraine headaches that are not controlled with medication.  He reports that he has severe migraines on a daily basis, and that these migraines interfere with work, including having to leave work early, and that he has lost pay for this reason.  

After a review of all the evidence, the Board finds that, for the period prior to the March 1, 2010 VA neurology examination, the Veteran experienced occasional migraine headaches that could be severe and were occasionally accompanied by nausea; therefore, the noncompensable rating was warranted.  For the initial rating period prior to March 1, 2010, the Veteran experienced headaches that were occasional and, though usually severe, were only occasionally accompanied by nausea.  

The Board further finds that the evidence is at least in relative equipoise on the question of whether, for the rating period from March 1, 2010 the evidence more nearly approximated the criteria for a higher disability rating of 30 percent.  For the initial rating period from March 1, 2010, the Veteran has experienced headaches occurring weekly to two to three times per week with manifestations of nausea and vomiting that approximate prostrating attacks, symptoms that more nearly approximate the 30 percent rating criteria under Diagnostic Code 8100.  38 C.F.R. 
§ 4.124a.

Treatment reports in the service treatment records that noted complaints for headaches are rare.  In March 1998 the Veteran complained of a headache that had already lasted two days; after being prescribed medication, he did not return for follow-up.  On the March 2003 reenlistment Medical prescreening form, the Veteran denied experiencing frequent or severe headaches for which he took medication or which resulted in loss of time from school or work.  On another March 2003 Report of Medical History, for purposes of reenlistment, he again denied experiencing recurring headaches.  The post-deployment health assessment forms dated in 2006 and 2007 service treatment reports of record do not include complaints of headaches.  

In July 2007, the Veteran was afforded a VA general medical examination, following his original 2007 claim.  He reported to the 2007 examiner that he had been experiencing headaches for about 3 to 4 years.  Usually they were severe, though only sometimes accompanied by nausea.  He did not report numbness or weakness in the extremities prior to the headache, nor did the report include a frequency.  The only treatment was his use of "Goody's" powder which provided some relief.  The assessment was migraine headaches.

In his January 2008 notice of disagreement, the Veteran reported severe migraines almost daily, which drained him a physical strength and incapacitated him.  The headaches lasted from 5 hours to 2 days in length and did cause him to leave work early. 

The only VA treatment report of record, dated in April 2007, included the Veteran's description of migraine heads that occurred occasionally, with aura and nausea.  The Veteran reported he took no medication for the migraines.  A private treatment report dated in January 2009 noted his history of headaches that has spanned several years.  The Veteran reported to the private clinician that he experienced sharp pain that affected vision and that the headaches lasted one day and nausea and photophobia; however, there was no assessment as to the frequency of the headaches on a monthly or weekly basis.  His last headache had been the week prior.  The Veteran's January 2009 statement, on his substantive appeal, indicated he experienced prostrating migraine headaches three to five times in a month.

In March 2010 he was afforded a VA neurology examination.  The date of onset was now reported as 1997.  The Board observes that the Veteran had reported to the 2007 VA examiner an onset of three to four years prior, which would approximately have been 2003 or 2004.  He reported the migraine headaches had gotten worse and were accompanied by nausea.  He was taking Maxalt as treatment.  The frequency was described as weekly and that most attacks were prostrating with the usual headache lasting for hours.  He reported that this resulted in increased absenteeism from work, as he reported during a headache he could not do any activity and had to lie down in a dark room for two to three hours at a time. 
 
In October 2010 he sought private medical treatment for what he called the worst headache of his life.  A CT scan of his head found no abnormalities.  

In a private evaluation dated in early March 2011, the Veteran complained of having had migraine headaches for the previous 15 years, which would approximately date the onset to 1996, which the Board observes is now the third onset date in the record.  The Veteran reported to the private clinician that these headaches occurred now two to three times a week.  These headaches were associated with photophobia, sonophobia, nausea, and sometimes vomiting.  He was prescribed Imitrex.  In a private evaluation dated later in March 2011, he described the frequency of the headaches as one to two per week and that they would last up to one day, though that may extend to lasting up to two days.  There was no aura.  The Imitrex prescribed earlier helped dull the pain, but did not stop it.

Finally, in the Board hearing before the undersigned, the Veteran testified that he experienced these headaches three to four times a week (See Transcript, p. 10), and then later in the hearing the Veteran stated he experienced the headaches two to three times a week (see Transcript p. 12).  He testified that, if the headache occurred at home, he would have to go to a dark room, and if the headache occurred at work and the medication did not help, he would have to leave work early.  He and his wife testified as to his frequent use of personal vacation time from work.  

Unfortunately, the Board cannot ignore the inconsistencies in the Veteran's statements, spanning from the ever-shifting onset date of the headaches to his denying having them, at all, in March 2003, and the varying frequency of those migraine headaches themselves.    

Prior to the March 1, 2010 VA examination, the evidence regarding the frequency of the headaches, let alone whether they were prostrating or could be considered prostrating, is too inconsistent to support a compensable rating.  His service treatment records, despite later statements of the Veteran, do not include complaints of headaches that were disregarded by service clinicians.  He did not report a frequency to the headaches to the 2007 VA general medical examiner, though in the April 2007 VA treatment record he was described as having a history of occasional migraine headaches.  There is simply no support in the record for the Veteran's January 2008 statement, on his notice of disagreement, that the headaches were "almost daily."  Therefore, the Board denies an initial rating in excess of 0 percent for the initial rating period prior to March 1, 2010.

However, having reviewed the evidence of record, the Board finds that the evidence is in relative equipoise regarding whether the Veteran qualifies for the 30 percent rating under Diagnostic Code 8100 for the rating period from March 1, 2010, the date of the VA neurology examination.  The evidence indicates that the Veteran experienced headaches weekly that were accompanied by nausea.  He also described most attacks as prostrating.  To the private physician the Veteran consulted in early March 2011, the Veteran described migraine headaches that were now worse, being two to three times per week.  That they were now two to three times per week and, therefore, worse, is evidence consistent with his March 2010 report to the VA examiner that the headaches were weekly.  While some of these might not be described as prostrating, considering the frequency of the attacks and the incapacitation endured by the Veteran during the headaches, the Board finds that the evidence is in relative equipoise as to whether some of these headaches may be considered prostrating attacks.  As such, they are of such frequency that they more nearly approximate the criteria for the 30 percent rating from March 1, 2010.  

The Board also finds that, at no time during the initial rating appeal period has the Veteran experienced completely prostrating headaches, with prolonged attacks, and the headaches have not produced severe economic inadaptability, as required for a higher disability rating of 50 percent.  The headaches do not occur with the frequency necessary to be productive of severe economic inadaptability, and the evidence does not in fact show severe economic inadaptability.  That the Veteran has had to use personal time for his headaches is encompassed with his now 30 percent rating, effective March 1, 2010, which recognizes prostrating attacks that by definition impair the Veteran's ability to work during an episode of a prostrating attack.  A disability that has been evaluated as 30 percent disabling will impact job performance but, as the Veteran continues to hold full-time employment, with some occasional but unquantified loss of money for the time lost from work, the evidence does not support severe economic inadaptability.    

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the migraine headache disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's migraine headache disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating assigned under Diagnostic Code 8100 is based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  The record contains no indication that the Veteran's headache disability causes him greater difficulty than that contemplated by the 30 percent rating assigned in this decision, effective March 1, 2010, thereafter.  Therefore, having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned for the migraine headache disability to be inadequate to rate the Veteran's service-connected headache disability.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

An initial rating for migraine headache in excess of 0 percent prior to March 1, 2010 is denied; a rating of 30 percent, but no greater than 30 percent, for the period from March 1, 2010, is granted.


REMAND

The Veteran's September 1995 enlistment Report of Physical Examination, for his first period of enlistment, bears the indication that the examiner found his spine abnormal.  Though the handwritten notes are difficult to read, they appear to indicate a finding of lumbar scoliosis.  When the Veteran reenlisted in March 2003, he denied experiencing recurring back pain.

However, following his original 2007 claim seeking service connection for back problems, in July 2007 the Veteran was afforded a VA general medical examination.  To this VA examiner the Veteran reported experiencing low back pain on and off for 7 to 8 years and that it now continued.  Upon an x-ray study the lumbosacral spine was found to have lower lumbar scoliosis, convexed to the left and pronounced narrowing at the 4th lumbar interspace.  

In September 2008 the Veteran sought private treatment for back pain.  An x-ray study found mild degenerative disc disease, as well as fusion of the L4-L5 vertebrae, with the fusion identified as congenital by the private clinician, and again the mild scoliosis of the lumbar spine, with convexity to the left.  

In March 2010 the Veteran was afforded a VA spine examination.  The Veteran reported the onset of the back pain now as 1996 (whereas he had reported to the 2007 VA examiner that the onset was 7 to 8 years prior, which would approximately be 1999 to 2000).  The 2010 VA examiner also noted the Veteran had reported urinary frequency and nocturia as well as the back pain now radiating into both buttocks.  Upon objective examination, the Veteran's right shoulder was higher than the left by one to two centimeters.  The VA examiner found lumbar scoliosis, convexed to the left, and pronounced narrowing of the fourth lumbar interspace, in addition to degenerative disc disease of the lumbar spine. 

A private treatment record dated March 2011 found normal curvature, though lumbar paraspinous muscles were tender bilaterally.  
 
The Board observes that the Veteran has been granted service connection for chronic lumbar strain, but not for the scoliosis.

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2010).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (a reissue of General Counsel opinion 01-85 (March 5, 1985)).

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

Here, if the Veteran's scoliosis, and fused L4-L5 vertebrae disorders are indeed congenital, medical evidence is required to determine whether the Veteran's back disorder is a congenital or developmental defect or a congenital or developmental disease.  If a disease, findings must be made as to whether it was aggravated by a period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's active service.

Further, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  See also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).  On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider.  

The Board finds that another VA spine examination is necessary to confirm the presence of scoliosis, and then, if lumbar scoliosis is found, to determine whether that disorder in this Veteran is congenital or developmental.  As well, the September 2008 private evaluation had identified the fusion of the L4-L5 vertebrae as congenital.  If the VA examiner also finds that this fusion is congenital, then the VA examiner will be asked to determine, as much as it can be distinguished medically, the symptoms the Veteran is experiencing that are attributable to any congenital scoliosis and a congenital fusion of the L4-L5 vertebrae and those symptoms that may be medically attributed to the service-connected lumbar spine strain.  

Accordingly, the issue of an initial disability rating in excess of 10 percent for chronic lumbar spine strain is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The relevant documents in the claims folder should be reviewed in conjunction with the above evaluation, and the examination report should indicate that such review was performed.  

a.  The examiner is asked to determine whether the Veteran has scoliosis, whether that scoliosis is congenital or developmental, and, if developmental, whether the scoliosis existed prior to service and, if so, on what basis the examiner determined that it existed prior to service.  The Board notes that the September 1995 Report of Physical Examination indicated the spine was clinically abnormal, and the examiner made handwritten notes as to his findings on that form. 

b.  The examiner is asked to determine whether there is a congenital fusion of the L4-L5 vertebrae, as identified in a September 2008 private evaluation, which was referred to as pronounced narrowing of the fourth lumbar interspace in the March 2010 VA examination and, if so, whether that fusion would be considered congenital or developmental.

c.  If the lumbar scoliosis and the fusion of L4-L5 vertebrae are congenital, then the examiner is asked to differentiate, as much as medically possible, between those symptoms attributable to the congenital scoliosis and/or the fusion of the L4-L5 as opposed to the currently service-connected lumbar spine strain.  The Board notes that the March 2010 VA spine examination included subjective complaints of pain radiating into both buttocks, frequent urination, and nocturia, in addition to pain upon lifting heavy objects.     

d.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, should be made available to the examiner.

2.  Thereafter, readjudicate the issue of entitlement to an initial rating (evaluation) in excess of 10 percent for chronic lumbar strain.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


